[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 08-15414                   JUNE 19, 2009
                            Non-Argument Calendar            THOMAS K. KAHN
                          ________________________               CLERK


                     D.C. Docket No. 05-00477-CR-CC-5-1

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus


SERGIO BEJARANO,
a.k.a. Sergio,
a.k.a. Inginero,
                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                          Northern District of Georgia
                         _________________________

                                 (June 19, 2009)

Before BLACK, MARCUS and FAY, Circuit Judges

PER CURIAM:

      Mary Erickson, appointed counsel for Sergio Bejarano in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bejarano’s conviction and

sentence are AFFIRMED. Bejarano’s motion for appointment of counsel on

appeal is DENIED AS MOOT.




                                         2